Name: Commission Regulation (EEC) No 270/82 of 4 February 1982 extending the promotional and publicity measures referred to in Regulation (EEC) No 723/78 in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 28/ 10 Official Journal of the European Communities 5. 2. 82 COMMISSION REGULATION (EEC) No 270/82 of 4 February 1982 extending the promotional and publicity measures referred to in Regulation (EEC) No 723/78 in respect of milk and milk products Community shall be encouraged under the conditions laid down in this Regulation . 2 . These measures shall be carried out during the period up to 31 March 1983 . However, a longer time limit may be agreed in exceptional cases in accordance with Article 5 to ensure maximum effectiveness of the measure in question . 3 . The time limit fixed in paragraph 2 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the Commission and proves that, due to exceptional circumstances beyond his control , he is unable to meet the deadline originally stipulated. 4 . Where a contract as referred to in Article 5 is concluded later, measures carried out from 1 February 1982 shall , however, be eligible for the Community contribution . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 857/ 81 ( 2), and in particular Article 4 thereof, Whereas the promotional and publicity measures first carried out pursuant to Commission Regulation (EEC) No 723/78 (3) and continued pursuant to Regulations (EEC) No 1 99/79 (4), (EEC) No 531 /80 0 and (EEC) No 326/81 f5) have proved an effective means of expanding the markets in milk products in the Community ; whereas they should therefore be con ­ tinued during the 1982/83 milk year ; Whereas the organizations representing the dairy sector in one or more Member States or in the Community should be invited again to propose detailed programmes which these organizations would themselves carry out ; Whereas the other rules can for the most part be drawn from the earlier Regulations, account being taken of relevant experience ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 1 . The publicity and promotional measures referred to in Article 1 ( 1 ) : (a) shall be proposed by organizations representing the dairy sector in one or more Member States or in the Community ; (b) shall be limited to the territory of the Member State or States whose dairy sector is represented by the organization concerned ; (c) shall be carried out as far as possible by the organi ­ zation which has made the proposal . In cases where this organization must use subcontractors, the proposal must contain a duly justified request for a derogation ; HAS ADOPTED THIS REGULATION : (d) must :Article 1 1 . Publicity and promotional measures advocating human consumption of milk and milk products in the  make use of the publicity media best suited to ensure maximum effectiveness for the measure undertaken ,  take account of the particular conditions ob ­ taining with regard to the marketing and consumption of milk and milk products in the various regions of the Community,  be of a general nature and not brand orientated, (') OJ No L 131 , 26 . 5. 1977, p . 6 . (2) OJ No L 90 , 4 . 4 . 1981 , p . 17 . H OJ No L 98 , 11 . 4 . 1978 , p . 5 . 0 OJ No L 28 , 2. 2 . 1979 , p . 10 . 0 OJ No L 59 , 4 . 3 . 1980 , p . 18 . H OJ No L 35 , 7 . 2 . 1981 , p . 11 . 5. 2 . 82 Official Journal of the European Communities No L 28/ 11 cases, a proposal may be submitted indicating that it will be completed before 1 April 1982 so as to comply with the conditions laid down in Article 4. Where the latter date is not complied with , the proposal shall be considered null and void . 3 . Further details for submission of proposals shall be as set out in the notice from the intervention agen ­ cies published in the Official Journal of the Euro ­ pean Communities (OJ No C 54, 13 . 3 . 1981 , p. 7). 4 . Within 20 working days of the expiry of the time limits laid down in paragraph 2, intervention agencies shall : (a) examine the proposals received and, where appro ­ priate, any supporting documents, as regards both form and substance ; (b) transmit them to the Commission, accompanied by their reasoned opinion .  promote Community milk products without references to their country or region of manu ­ facture ; however, this condition shall not apply to products, the manufacture of which is limited to a specified area of the Community,  not replace similar measures but, where appro ­ priate, widen them . 2. Community financing shall be limited to 90 % of expenditure incurred by a measure within the meaning of paragraph 1 if the organization in question has not previously financed such measures during the period 1 January 1975 to 31 December 1977 . Where a measure in existence before the last mentioned date is to be widened, Community finan ­ cing shall be limited to 90 % of the amount in excess of the total average expenditure of the same kind by the organization in question during the period 1 January 1975 to 31 December 1977, irrespective of any change in the legal form of the said organization . On application by the organization in question , the average annual expenditure during the reference period referred to above may be replaced by an annual flat-rate sum of 0-15 ECU multiplied by the number of inhabitants in the territory where the organization in question carries out its activities in accordance with its statutes . 3 . For the purposes of applying paragraph 2, no account shall be taken of administrative expenditure incurred in carrying out these measures . 4 . Community contribution to expenditure on the measures provided for in this Article shall be allocated equitably among the Member States, particular account being taken of their population and their production and consumption of milk and milk products . Article 4 1 . Complete proposals shall include : (a) the name and address of the party concerned ; (b) all details concerning the measures proposed, indi ­ cating the time required for completion , the expected results and any third parties which may be involved ; (c) the net price asked for these measures, including any taxes, expressed in the currency of the Member State in the territory of which the party concerned is established, giving an itemized breakdown of this amount and showing the corresponding finan ­ cing plan ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a), (b) or (c)) ; (e) the most recent report available on the party's activities . 2 . A proposal shall be valid only where : (a) it is submitted by a party fulfilling the conditions laid down in Article 2 ( 1 ) (a) ; (b) it is accompanied by an undertaking to observe the provisions of this Regulation and those contained in the list of clauses and conditions referred to in Article 6 . Article 3 1 . The parties specified in Article 2(1 ) (a) shall be invited to transmit to the competent authority appointed by their Member State , hereinafter called 'the intervention agency', detailed proposals concer ­ ning the measures referred to in Article 1 ( 1 ). Where the proposed measures are undertaken , wholly or in part, within the territory of one or more Member States other than that in which the organization in question has its head office , the said organization shall transmit a copy of its proposal to the intervention agencies of those other Member States . 2 . Proposals must reach the intervention agency concerned before 1 March 1982. However, in justified Article 5 1 . After examination of the proposals by the Man ­ agement Committee for Milk and Milk Products pursuant to Article 31 of Regulation (EEC) No 804/68 , the Commission shall conclude contracts for the measures referred to in Article 1 ( 1 ) with those parties whose proposals have been selected. No L 28/ 12 Official Journal of the European Communities 5. 2 . 82 2. Prior to the conclusion of a contract, the party concerned may be requested to supply additional information and/or details concerning his proposal . 3 . The intervention agency shall inform each appli ­ cant as soon as possible of the decision taken in respect of his proposal . However, while a contract is being performed, the intervention agency may :  defer payment of an instalment where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure ,  in exceptional cases, advance payment of an instal ­ ment with the Commission's prior agreement, where the party concerned shows that he must incur a substantial part of the expenditure at a date found to be significantly earlier than that laid down for payment of the Community contribution towards the said expenditure . Article 6 2. The payment of each sum on account shall be subject to the condition that a security equal to the amount of the sum on account, plus 10 % , is lodged with the intervention agency. 1 . On acceptance of a proposal in accordance with Article 5 , a list of clauses and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned . 2 . The list of clauses and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; (b) supplement these details , where necessary, by addi ­ tional conditions arising from the application of Article 5 (2). 3 . The Commission shall send a copy of the contract and of the list of clauses and conditions to the intervention agency responsible for ensuring the observance of the agreed conditions by means of on-the-spot checks . 3 . Securities shall be released and the balance paid by the intervention agency when : Article 7 (a) the intervention agency has confirmed that the party concerned has fulfilled its obligations as laid down in the list of clauses and conditions ; (b) the report referred to in Article 8 ( 1 ) has been transmitted to the Commission and to the inter ­ vention agency, and the details contained in this report have been verified by the intervention agency. However, on reasoned request by the party concerned, the remainder can be released after the measure has been completed, and after submission of the report referred to in Article 8 , and on condi ­ tion that securities equal to the total amount of the Community contribution plus 10 % have been lodged ; and (c) the intervention agency has established that the party concerned, or any third party named in the contract, have spent their own contribution for the purposes laid down . 1 . The intervention agency concerned shall pay to the party in question , in accordance with the choice made in the latter's proposal , either : (a) within six weeks of the date of signature of the contract and the list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at two-monthly intervals , four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions ; or (c) within six weeks of the date of signature of the contract and the list of clauses and conditions , a single payment on account amounting to 80 % of the agreed Community contribution ; however, this form of payment may be stipulated only for measures which will be fully completed within a maximum of two months of the date of signature of the contract and list of clauses and conditions. 4 . To the extent that the conditions set out in para ­ graph 3 are not fulfilled the securities shall be forfeit . In this event, the amount in question shall be deducted from the European Agricultrual Guidance and Guarantee Fund, Guarantee Section , expenditure, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77 . 5 . 2 . 82 Official Journal of the European Communities No L 28 / 13 Article 8 The party responsible shall submit to the Commission , at the same time, the part of the report covering the results of the measures concerned.Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the interven ­ tion agency concerned, within four months of the final date fixed in the contract for completion of the measures, a detailed report on the utilization of the Community funds allocated and on the results of the measures in question , in particular concerning the evolution of the sales of milk and milk products . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1982. For the Commission Poul DALSAGER Member of the Commission